Case 5:17-cv-00220-LHK Document 946-6 Filed 11/29/18 Page 1 of 7




           EXHIBIT F
                                                                               Case 5:17-cv-00220-LHK        Document 946-6 Filed 11/29/18 Page 2 of 7
                                                                                           Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                     Joint Exhibit List - Redacted Version


Trial Ex. No.     Date                               Description                                Producing Party        Bates - Begin                Bates - End       Sponsoring Witness           Purpose        Also Marked As          Also Produced As
  JX0001         7/3/1990                                                                         Qualcomm         Q2017MDL5_04724160       Q2017MDL5_04724190       Qualcomm executives        See description       CX7676
  JX0002         7/3/1990                                                                         Qualcomm         Q2017MDL3_00018471       Q2017MDL3_00018487       Qualcomm executives        See description
                                                                                                                                                                   Motorola or/and Qualcomm
  JX0003        9/26/1990                                                                         Qualcomm         Q2017MDL1_03041982       Q2017MDL1_03041995                                  See description       CX5615
                                                                                                                                                                          executives
                                                                                                                                                                   Motorola or/and Qualcomm
  JX0004        9/26/1990                                                                         Qualcomm         Q2017MDL1_02928410       Q2017MDL1_02928446                                  See description       CX7660
                                                                                                                                                                          executives
                                                                                                                                                                    Nokia or/and Qualcomm
  JX0005         4/9/1992                                                                         Qualcomm         Q2017MDL1_00688470       Q2017MDL1_00688512                                  See description
                                                                                                                                                                          executives

                                                                                                                                                                   Samsung or/and Qualcomm
  JX0006        8/31/1993                                                                          Samsung             SFT-0000061                 SFT-0000098                                  See description       CX2661
                                                                                                                                                                          executives

                                                                                                                                                                                                                      CX7870;
  JX0007        6/27/1997                                                                         Qualcomm         Q2017MDL3_00019207       Q2017MDL3_00019241       Qualcomm executives        See description
                                                                                                                                                                                                                      QX0059
                                                                                                                                                                   Ericsson or/and Qualcomm                           CX4132;           Q2017MDL5_04724861-
  JX0008        3/24/1999                                                                     Ericsson; Qualcomm    ERC-CID-00000262         ERC-CID-00000276                                   See description
                                                                                                                                                                           executives                                 CX8180            Q2017MDL5_04724875
                                                                                                                                                                   Ericsson or/and Qualcomm
  JX0009        3/24/1999                                                                         Qualcomm          Q2014FTC04838817         Q2014FTC04838836                                   See description       CX6833
                                                                                                                                                                           executives
                                                                                                                                                                   Compal or/and Qualcomm
  JX0010        2/10/2000                                                                         Qualcomm          QNDCAL01090082               QNDCAL01090121                                 See description       QX2151
                                                                                                                                                                           executives

  JX0011        9/29/2000                                                                         Qualcomm         Q2017MDL1_03040664       Q2017MDL1_03040672       Qualcomm executives        See description

  JX0012        12/2/2000                                                                         Qualcomm         Q2017MDL3_00019097       Q2017MDL3_00019159       Qualcomm executives        See description
                                                                                                                                                                    Nokia or/and Qualcomm
  JX0013         7/2/2001                                                                         Qualcomm         Q2017MDL1_02928693       Q2017MDL1_02928739                                  See description
                                                                                                                                                                          executives
  JX0014        8/31/2001    Email from I. Jacobs to S. Altman re: Fwd: K.T. Lee's Response       Qualcomm         Q2017MDL5 12371006       Q2017MDL5 12371007       Qualcomm executives        See description       CX6736
  JX0015         1/7/2002                                                                         Qualcomm         Q2017MDL1_03043121       Q2017MDL1_03043154       Qualcomm executives        See description
                                                                                                                                                                     Intel or/and Qualcomm
  JX0016        8/22/2002                                                                            Intel           86600DOC000729              86600DOC000750                                 See description       CX1500
                                                                                                                                                                            executives

  JX0017        8/22/2002                                                                         Qualcomm         Q2017MDL1_03048269       Q2017MDL1_03048309       Qualcomm executives        See description
  JX0018         9/1/2002            3GPP2, Partnership Project Description (2002)                  Public                 N/A                         N/A           Qualcomm executives        See description
  JX0019        10/15/2002                                                                        Qualcomm         QAPPCMSD00007198         QAPPCMSD00007230         Qualcomm executives        See description
                                                                                                                                                                   Blackberry or/and Motorola
  JX0020         1/1/2003                                                                      Blackberry (RIM)     BB_FTC_00049269              BB_FTC_00049332                                See description       QX0873
                                                                                                                                                                           executives
                                                                                                                                                                                                   Motorola
                                                                                                                                                                   Motorola or/and Qualcomm         or/and
  JX0021        4/11/2003                                                                         Qualcomm         Q2017MDL1_02928479       Q2017MDL1_02928480                                                        CX7947
                                                                                                                                                                          executives              Qualcomm
                                                                                                                                                                                                  executives

                                                                                                                                                                                                Huawei and/or                           Q2017MDL1_00469461-
                                                                                                                                                                   Huawei and/or Qualcomm                             CX1018;
  JX0022        5/29/2003                                                                     Huawei; Qualcomm     FTC-HUAWEI-0000704       FTC-HUAWEI-0000732                                   Qualcomm                               Q2017MDL1_00469519;
                                                                                                                                                                         executives                           Apple Irwin Jacobs 0001
                                                                                                                                                                                                 executives                             Q2017MDL1_02927276-
                                                                                                                                                                                                                                        Q2017MDL1_02927334




                                                                                                                                   Page 1 of 6
Case 5:17-cv-00220-LHK Document 946-6 Filed 11/29/18 Page 3 of 7
                                                                              Case 5:17-cv-00220-LHK        Document 946-6 Filed 11/29/18 Page 4 of 7
                                                                                          Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                    Joint Exhibit List - Redacted Version


Trial Ex. No.     Date                                Description                              Producing Party       Bates - Begin                Bates - End         Sponsoring Witness            Purpose        Also Marked As           Also Produced As
                                                                                                                                                                    Wistron or/and Qualcomm                           CX7983;
  JX0042        5/23/2007                                                                        Qualcomm        Q2017MDL1_03051474       Q2017MDL1_03051509                                     See description
                                                                                                                                                                           executives                                 QX2053
                                                                                                                                                                    Compal or/and Qualcomm
  JX0043        6/22/2007                                                                        Qualcomm        Q2017MDL1_03035452       Q2017MDL1_03035455                                     See description
                                                                                                                                                                           executives
                                                                                                                                                                                                                       PX178;             ERIC-QCOM-00019871-
  JX0044        1/14/2008                                                                          Apple          AAPL-FTC-00005282        AAPL-FTC-00005301            Apple executives         See description
                                                                                                                                                                                                                       QX2885             ERIC-QCOM-00019889
                                Meeting Minutes: Qualcomm's Board of Directors Meeting
  JX0045        2/28/2008                                                                        Qualcomm        Q2017MDL1_00026705       Q2017MDL1_00026707          Qualcomm executives        See description       CX7252
                                                  (February 28, 2008)

                                                                                                                                                                     Nokia or/and Qualcomm
  JX0046        7/22/2008                                                                        Qualcomm        Q2017MDL10_00081203     Q2017MDL10_00081246                                     See description       CX7728
                                                                                                                                                                           executives

                                                                                                                                                                   Samsung or/and Qualcomm                            CX2591;             Q2017MDL1_02929103-
  JX0047         1/1/2009                                                                    Samsung; Qualcomm       SFT-0000113                 SFT-0000199                                     See description
                                                                                                                                                                          executives                                  CX7665              Q2017MDL1_02929189

  JX0048        4/26/2009                                                                        Qualcomm        Q2017MDL3_00018539       Q2017MDL3_00018634          Qualcomm executives        See description

  JX0049        8/31/2009                                                                        Qualcomm        Q2017MDL1_03043074       Q2017MDL1_03043109          Qualcomm executives        See description
                                                                                                                                                                   Mediatek or/and Qualcomm
  JX0050        11/19/2009                                                                       Qualcomm        Q2017MDL1_01868300       Q2017MDL1_01868392                                     See description       CX8168
                                                                                                                                                                           executives
                                                                                                                                                                   Mediatek or/and Qualcomm
  JX0051        11/19/2009                                                                       Qualcomm        Q2017MDL1_02928175       Q2017MDL1_02928212                                     See description       CX8186
                                                                                                                                                                           executives
                                Strategic Terms Agreement between Apple and Qualcomm                                                                                Apple or/and Qualcomm
  JX0052        12/6/2009                                                                          Apple          AAPL-FTC-00008963        AAPL-FTC-00008979                                     See description       CX0501
                                                (Effective Dec. 16, 2009)                                                                                                  executives
                                                                                                                                                                   Pegatron or/and Qualcomm                           CX4405;
  JX0053        4/29/2010                                                                         Pegatron        Pegatron_0000000635      Pegatron_0000000687                                   See description
                                                                                                                                                                           executives                                 QX2553
                                                                                                                                                                   Pegatron or/and Qualcomm
  JX0054         6/1/2010                                                                        Qualcomm        Q2017MDL1_03114839       Q2017MDL1_03114843                                     See description
                                                                                                                                                                           executives
                             Email from Steven Mollenkopf to Derek Aberle, Don Rosenberg,
  JX0055        12/20/2010                                                                       Qualcomm        Q2017MDL1_02914747       Q2017MDL1_02914755          Qualcomm executives        See description      CX5362-B
                              Paul Jacobs, et al. re:       *** privileged communication
                                                                                                                                                                    Blackberry or/and Ericsson
  JX0056         1/1/2011                                                                     Blackberry (RIM)     BB_FTC_00000675             BB_FTC_00000702                                   See description       QX0872
                                                                                                                                                                           executives
                              Transition Agreement between Apple and Qualcomm (Effective
                                                                                                                                                                     Apple or/and Qualcomm
  JX0057        2/11/2011      Feb. 11, 2011) and First Amendment to Transition Agreement          Apple          FTC-APPLE-0000104        FTC-APPLE-0000116                                     See description       CX0502
                                                                                                                                                                           executives
                                  between Apple and Qualcomm (Effective Jan 1, 2013)
                              Transition Agreement between Qualcomm and Apple (Effective                                                                             Apple or/and Qualcomm
  JX0058        2/11/2011                                                                        Qualcomm        Q2017MDL1_01008968       Q2017MDL1_01008972                                     See description       PX0071
                                                       Feb. 11, 2011)                                                                                                      executives
                                Email from Jeffrey Williams to Bob Mansfield, Isabel Mahe,                                                                                                                      Qualcomm Williams 0012;   AAPL-FTC-00077067-
  JX0059        3/23/2011                                                                          Apple          AAPL-FTC-00077067        AAPL-FTC-00077068            Apple executives         See description
                                          Steven Mollenkopf, et al. re: Challenge!                                                                                                                                     QX1457             AAPL-FTC-00077068
                                                                                                                                                                                                                       CX5366;            Q2014FTC00006959-
  JX0060         7/1/2011                                                                        Qualcomm        Q2017MDL1_02929831       Q2017MDL1_02929877     ZTE or/and Qualcomm executives See description
                                                                                                                                                                                                                       QX1153              Q2014FTC00007005
                             Broadcom Presentation: 3YP Phase V Mobile and Wireless Group
  JX0061        8/20/2011                                                                        Broadcom            BCRM000026                  BCRM000071           Broadcom executives        See description       QX1008
                                                   BOD Presentation

                             Email from John Grubbs to Ram Menon
                                                                                                                                                                   Blackberry or/and Qualcomm
  JX0062        1/17/2012                                                                     Blackberry (RIM)     BB_FTC_00023907             BB_FTC_00023985                                   See description       CX3256
                                                                                                                                                                            executives




                                                                                                                                 Page 3 of 6
                                                                                  Case 5:17-cv-00220-LHK        Document 946-6 Filed 11/29/18 Page 5 of 7
                                                                                              Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                       Joint Exhibit List - Redacted Version


Trial Ex. No.     Date                                 Description                                Producing Party       Bates - Begin             Bates - End      Sponsoring Witness        Purpose           Also Marked As        Also Produced As
                                                                                                                                                                  Sony or/and Qualcomm
  JX0063        2/16/2012                                                                           Qualcomm        Q2017MDL1_03030090       Q2017MDL1_03030121                           See description         CX7971
                                                                                                                                                                        executives
                              Email from Jonathan Pearl to Eric Reifschneider, Derek Aberle,
  JX0064         3/1/2012     Fabian Gonell, et al. re:                      w/Attach:              Qualcomm        Q2017MDL1_01855129       Q2017MDL1_01855141    Qualcomm executives    See description         CX7944

                             Email from Rob Virk to Achim Pantfoerder, Aaron Schafer, Tony
  JX0065        3/26/2012     Blevins, et al. re: N6X/Steel - Notes w/Attach: Cellular Chipset        Apple          AAPL-FTC-00104207        AAPL-FTC-00104220      Apple executives     See description         QX1458
                                      Vendor and Program Alignment 032612 v2.pdf

  JX0066         5/7/2012                                                                             Apple         APL-QC-FTC_07873707     APL-QC-FTC_07873710      Apple executives     See description         QX1470

                          Email from Rob Virk to Achim Pantfoerder, Aaron Schafer, Isabel
                              Mahe, et al. re: Cellular Chipset Options for 2014 - Notes                                                                                                                          QX1471;           AAPL-FTC-00104902-
  JX0067         6/7/2012                                                                             Apple          AAPL-FTC-00104902        AAPL-FTC-00104914      Apple executives     See description
                             w/Attach: Cellular Chipset Vendor and Program Alignment                                                                                                                        Qualcomm Schafer 0007   AAPL-FTC-00104914
                                                    060712 v1 .pdf
                            Email from Aaron Schafer to David Tom and Tony Blevins re:
                                                                                                                                                                                                                  CX0688;           AAPL-FTC-00128294-
  JX0068        6/29/2012 IMC RFQ vs.           slide update w/Attach: IMC vs.         2014           Apple          AAPL-FTC-00128294        AAPL-FTC-00128297      Apple executives     See description
                                                                                                                                                                                                            Qualcomm Schafer 0006   AAPL-FTC-00128297
                                    Implementation 2nd round quote 6.28.12.key

  JX0069        8/13/2012                                                                           Qualcomm        Q2017MDL1_03044541       Q2017MDL1_03044579    Qualcomm executives    See description

                             Email from S. Aon Mujtaba to Arun Mathias, Isabel Mahe, Inder
  JX0070        8/16/2012                                                                             Apple         APL-QC-FTC_07874977     APL-QC-FTC_07874979      Apple executives     See description          PX0347
                             Singh, et al. re: Innsbruck-N5x/Future Telephony --- status update

                                                                                                                                                                  Sony or/and Qualcomm
  JX0071        9/30/2012                                                                           Qualcomm        Q2017MDL1_03030087       Q2017MDL1_03030087                           See description         CX7950
                                                                                                                                                                        executives
                                                                                                                                                                  Sony or/and Qualcomm
  JX0072        10/1/2012                                                                           Qualcomm         Q2014FTC00660709         Q2014FTC00660770                            See description
                                                                                                                                                                        executives
                             Email from Robinder Virk to Aaron Schafer, Achim Pantfoerder,
  JX0073        10/1/2012    Aon Mujtaba, et al. re: IMC Status/Next Steps Exec Prep Meeting          Apple         APL-QC-FTC_33895231     APL-QC-FTC_33895249      Apple executives     See description         QX1462
                                    w/Attach: Cellular Chipset Vendor schedule v5.pdf
                             Email from Robinder Virk to Achim Pantfoerder, Aaron Schafer,
  JX0074        10/2/2012     Aon Mujtaba, et al. re: IMC status/next steps alignment - notes         Apple         APL-QC-FTC_34560911     APL-QC-FTC_34560931      Apple executives     See description     CX0561, QX1463
                                    w/Attach: Cellular Chipset Vendor schedule v6.pdf
                             Email from Louis Sanguinetti to Stephan Schell re: feedback from
  JX0075        10/31/2012                                                                            Apple         APL-QC-FTC_29187125     APL-QC-FTC_29187127      Apple executives     See description         QX1531
                                              2013 roadmap meeting w/ Phil
                                 Email from Matthias Sauer to Stephan Schell and Louis
  JX0076        11/6/2012                                                                             Apple         APL-QC-FTC_12120519     APL-QC-FTC_12120521      Apple executives     See description         QX1534
                                            Sanguinetti re: Intel CEO meeting
                                First Amendment to Transition Agreement Among Apple,                                                                              Apple or/and Qualcomm
  JX0077         1/1/2013                                                                             Apple          AAPL-FTC-00128495        AAPL-FTC-00128502                           See description         CX0586
                                      Qualcomm and QCTAP (Effective Jan. 1, 2013)                                                                                       executives
                             Business Cooperation and Patent Agreement between Apple and                                                                          Apple or/and Qualcomm
  JX0078         1/1/2013                                                                             Apple          AAPL-FTC-00128520        AAPL-FTC-00128536                           See description         CX0587
                                           Qualcomm (Effective Jan. 1, 2013)                                                                                            executives
                                 Email from Sanjay Mehta to Steven Mollenkopf, Murthy
                                                                                                                                                                                                                  CX7811;           Q2014FTC03858283-
  JX0079        1/11/2013      Renduchintala, James Lederer, et al. re: language on pricing         Qualcomm         Q2014FTC03858283         Q2014FTC03858287     Qualcomm executives    See description
                                                                                                                                                                                                              Apple Mehta 0014      Q2014FTC03858287
                              w/Attach: walk away offer scenarios - Jan 10 post CES-v3.pptx
                             Email from Isabel Mahe to Stephan Schell and Robert Mansfield
  JX0080        1/11/2013                                                                             Apple         APL-QC-FTC_08027329     APL-QC-FTC_08027330      Apple executives     See description       PX348_Mahe
                                                      re: Hermann Eul
  JX0081        1/31/2013        Email from Stephan Schell to Robert Mansfield re: Intel              Apple         APL-QC-FTC 12123224     APL-QC-FTC 12123226      Apple executives     See description         QX1356
                               Email from Scott McGregor to Henry Samueli re: Final LTE
  JX0082         2/9/2013                                                                           Broadcom            BRCM176319                BRCM176320       Broadcom executives    See description         QX1011
                                                          Materials




                                                                                                                                    Page 4 of 6
                                                                                Case 5:17-cv-00220-LHK        Document 946-6 Filed 11/29/18 Page 6 of 7
                                                                                            Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                      Joint Exhibit List - Redacted Version


Trial Ex. No.     Date                                Description                               Producing Party         Bates - Begin                Bates - End          Sponsoring Witness            Purpose        Also Marked As       Also Produced As
                               Amended and Restated Strategic Terms Agreement between                                                                                    Apple or/and Qualcomm
  JX0083        2/28/2013                                                                            Apple          AAPL-FTC-00128467         AAPL-FTC-00128486                                      See description      CX0588
                                     Apple and Qualcomm (Effective Feb. 28, 2013)                                                                                              executives
                             Statement of Work for Qualcomm Chipsets for        7/8,      10,
                                                                                                                                                                         Apple or/and Qualcomm
  JX0084        2/28/2013     and      13 between Apple and Qualcomm(Effective Feb. 28,              Apple          AAPL-FTC-00128458         AAPL-FTC-00128466                                      See description      CX0589
                                                                                                                                                                               executives
                                                          2013)
  JX0085        3/21/2013        Agreement for Subscriber Units (Effective Mar. 21, 2013)          Qualcomm        Q2017MDL1_03111128        Q2017MDL1_03111135           Qualcomm executives        See description      CX7613
                                  Email from Sanjay Mehta to Steven Mollenkopf, Marc
                               McCloskey, James Lederer, et al. re:         deck for board
  JX0086        4/29/2013                                                                          Qualcomm        Q2017MDL1_00435087        Q2017MDL1_00435092           Qualcomm executives        See description      CX5392
                                       w/Attach: QCT TA Summary Slide for BOD
                                              (042513)w_Financials5.pptx
                                                                                                                                                                       Lenovo or/and Qualcomm                             CX7658;
  JX0087        6/28/2013                                                                          Qualcomm        Q2017MDL1_02927633        Q2017MDL1_02927635                                      See description
                                                                                                                                                                               executives                                 QX3655
                                                                                                                                                                       Mediatek or/and Qualcomm
  JX0088         7/1/2013                                                                          Mediatek         MTKFTC_00000137           MTKFTC_00000159                                        See description      CX3508
                                                                                                                                                                              executives
                                                                                                                    SFT-0030236_Official      SFT-0030270_Official                                                       CX2500A;
  JX0089        9/23/2013          Report on Chipset Strategy (Qualcomm, S.LSI, Intel)             Samsung                                                                 Samsung executives        See description                    SFT-0030236-SFT-0030270
                                                                                                                        Translation               Translation                                                             CX2500
  JX0090         10/9/2013       Samsung Presentation: 2014 Purchasing Strategy                    Samsung             SFT-0030482               SFT-0030493              Samsung executives         See description      QX0523
  JX0091        11/12/2013         Broadcom Presentation: Mobile and Wireless                      Broadcom            BCRM000173                BCRM000205               Broadcom executives        See description      QX1015
                             Email from Cristiano Amon to Steven Mollenkopf, Murthy
  JX0092        1/25/2014 Renduchintala, and Sanjay Mehta re: TD LTE licensing w/Attach:           Qualcomm        Q2017MDL1_02591816        Q2017MDL1_02591819           Qualcomm executives        See description      CX5299
                                          China CY2014 LTE Impact.pptx
                             Email from Sarah Guichard to Steve Zipperstein and James Yersh
                             re: follow-up w/Attach:
                                                                                                                                                                       Blackberry or/and Qualcomm
  JX0093         3/7/2014                                                                       Blackberry (RIM)     BB_FTC_00075179              BB_FTC_00075305                                    See description      CX3268
                                                                                                                                                                                executives


                          Email from Sarah Guichard to Steve Zipperstein and James Yersh
  JX0094         3/7/2014                                                                       Blackberry (RIM)     BB_FTC_00075179              BB_FTC_00075259         Blackberry executives      See description      QX0868
                                                  re: Follow-up
  JX0095        5/30/2014  Broadcom Board of Directors Meeting Agenda (May 30, 2014)               Broadcom            BCRM000251                BCRM000307               Broadcom executives        See description      QX1002
  JX0096         06/??/14  Qualcomm Presentation: 2014 Strategic Plan Financial Forecast           Qualcomm        Q2017MDL1 03031506        Q2017MDL1 03031506          Qualcomm executives         See description      CX7608
                                                                                                                                                                        Huawei and/or Qualcomm
  JX0097         7/1/2014                                                                           Huawei         FTC-HUAWEI-0000650        FTC-HUAWEI-0000658                                      See description      CX1023
                                                                                                                                                                              executives
                                                                                                                                                                        Huawei and/or Qualcomm
  JX0098         7/1/2014                                                                           Huawei         FTC-HUAWEI-0000572        FTC-HUAWEI-0000649                                      See description      CX1024
                                                                                                                                                                              executives
  JX0099         8/1/2014            3GPP2 Working Procedures v17.0, August 2014                     Public                 N/A                         N/A              Qualcomm executives         See description
  JX0100         1/1/2015                                                                            ZTE               ZQCS0000475                 ZQCS0000502       ZTE or/and Qualcomm executives See description       CX3932

  JX0101         1/1/2015                                                                          Qualcomm         Q2014FTC03105503          Q2014FTC03105523            Qualcomm executives        See description
  JX0102         1/1/2015                                                                          Qualcomm        Q2017MDL1 03125643        Q2017MDL1 03125666           Qualcomm executives        See description
  JX0103         3/1/2015                    ATIS Operating Procedures                              Public                N/A                       N/A                   Qualcomm executives        See description
                             Email from Asha Keddy to Feargal Moorhead re: MCM Updates
  JX0104        6/25/2015        w/Attach: 1506018 SG CSD_FINAL.pptx; Unlicensed                     Intel         INTEL-QCOM008124586      INTEL-QCOM008124663              Intel executives        See description      QX0074
                                      LTEUnlicensed June15 2015 FINAL.pptx

  JX0105        10/1/2015                                                                          Qualcomm         Q2014FTC03101212          Q2014FTC03101346            Qualcomm executives        See description      CX7614
                               STA Assignment Agreement between Apple and Qualcomm                                                                                       Apple or/and Qualcomm
  JX0106        12/7/2015                                                                            Apple          AAPL-FTC-00128278         AAPL-FTC-00128287                                      See description      CX0538
                                              (Effective Dec. 7, 2015)                                                                                                         executives




                                                                                                                                    Page 5 of 6
                                                                                 Case 5:17-cv-00220-LHK        Document 946-6 Filed 11/29/18 Page 7 of 7
                                                                                             Federal Trade Commission vs. Qualcomm, No. 17-cv-0220 (N.D. Cal.)
                                                                                                                       Joint Exhibit List - Redacted Version


Trial Ex. No.      Date                                Description                                Producing Party       Bates - Begin                 Bates - End           Sponsoring Witness            Purpose          Also Marked As            Also Produced As
                           Statement of Work for Qualcomm Chipsets for           11, 13.x, and
                                    16: Under the Amended and Restated Strategic Terms                                                                                    Apple or/and Qualcomm
  JX0107        12/7/2015                                                                             Apple          AAPL-FTC-00128260         AAPL-FTC-00128277                                       See description         CX0539
                             Agreement between Apple and Qualcomm (Effective Dec. 7,                                                                                            executives
                                                          2015)
                           Email from June Thanasophon to Carly Wyatt, Asha Keddy, Shira
  JX0108        12/15/2015 Getzler, et al. re: 5G White Paper attached w/Attach: Intel and 5G -        Intel        INTEL-QCOM008077974      INTEL-QCOM008077987              Intel executives         See description         QX0073
                                                Dec 2015 Update - vl 6.docx

  JX0109        12/19/2015                                                                           Ericsson       ERIC-QCOM-00019600        ERIC-QCOM-00019650      Apple and/or Ericsson executives See description         QX2887
                                                                                                                                                                          LGE or/and Qualcomm
  JX0110         1/1/2016                                                                           Qualcomm             PX397-001                    PX397-023                                        See description         PX0937
                                                                                                                                                                               executives
  JX0111         1/1/2016                                                                           Qualcomm         Q2014FTC03100436          Q2014FTC03100439            Qualcomm executives         See description
  JX0112         1/1/2016                                                                           Qualcomm         Q2014FTC03107397          Q2014FTC03107418            Qualcomm executives         See description
  JX0113         1/1/2016                                                                           Qualcomm        Q2017MDL1_03125668        Q2017MDL1_03125691           Qualcomm executives         See description
  JX0114         4/1/2016                                                                           Qualcomm         Q2014FTC03107419          Q2014FTC03107439            Qualcomm executives         See description
                             Email from Alex Tobi to William Wyatt, Jacobs Magdaleno, and
  JX0115        5/25/2016     Katie Arner re: strat slides w/Attach: FY17 Strat Plan Pricing        Qualcomm         Q2014FTC03957400          Q2014FTC03957401            Qualcomm executives         See description         CX7570
                                                        Deck v8.pptx

                              Email from Fabian Gonell to Larry Griffith and David Cianflone
                                                                                                                                                                        Ericsson or/and Qualcomm
  JX0116        7/27/2016    re: Avanci signed agreement w/Attach: 7-21-2016 side letter.pdf;       Qualcomm          QNDCAL00601110               QNDCAL00601249                                      See description         CX6790
                                                                                                                                                                                executives
                             Master LMA and appendices - signed by Ericsson and Avanci.pdf

                              Email from Aicha Evans to Murthy Renduchintala, Brice Hill,
  JX0117        7/27/2016      Scott Fortmann, et al. re: iCDG PGBP PDF Deck for today's               Intel        INTEL-QCOM002458604      INTEL-QCOM002458670              Intel executives         See description         QX0093
                                        meeting w.Attach: iCDG PGBP Final.pdf
                                                                                                                                                                          Apple or/and Qualcomm
  JX0118        10/1/2016                                                                             Apple         APL-QC-FTC_30594551      APL-QC-FTC_30594749                                       See description         CX0827
                                                                                                                                                                                executives
                                                                                                                                                                                                                               QX1378;          IDC-FTCQC-FTCSDT-000013-
  JX0119        10/1/2016                                                                             Apple           APL-QC_00451156              APL-QC_00451354           Apple executives          See description
                                                                                                                                                                                                                         Apple McElvaine 0003   IDC-FTCQC-FTCSDT-000064
  JX0120        10/14/2016        Ericsson's Responses to the CID Dated Aug. 25, 2016                Ericsson       FTC-Ericsson-00000001     FTC-Ericsson-00000025         Ericsson executives        See description         QX2927
  JX0121        10/20/2016                     3GPP Working Procedures                                Public                 N/A                       N/A                 Qualcomm executives         See description
                                                                                                                                                                                                                               CX6625;
                                                                                                                                                                        Samsung or/and Qualcomm                                                   QAPPCMSD02163035-
  JX0122         1/1/2018                                                                           Qualcomm         QAPPCMSD02163037         QAPPCMSD02163068                                         See description         QX0543;
                                                                                                                                                                               executives                                                         QAPPCMSD02163133
                                                                                                                                                                                                                               CX2629
                                                                                                                                                                       Qualcomm executives; Weiler,
  JX0123         2/8/2018                            ETSI Directives                                  Public                N/A                          N/A            Dirk (Nokia); Expert: Huber,   See description
                                                                                                                                                                                 Bertram
                                                                                                                                                                       Qualcomm executives; Weiler,
  JX0124        5/11/2018                            3GPP - Partners                                  Public                N/A                          N/A            Dirk (Nokia); Expert: Huber,   See description
                                                                                                                                                                                 Bertram
                                                                                                                                                                       Qualcomm executives; Weiler,
  JX0125        9/21/2018                         ATIS Member Listing                                 Public                N/A                          N/A            Dirk (Nokia); Expert: Huber,   See description
                                                                                                                                                                                 Bertram
                                                                                                                                                                       Qualcomm executives; Weiler,
  JX0126        9/21/2018                          List of TIA Members                                Public                N/A                          N/A            Dirk (Nokia); Expert: Huber,   See description
                                                                                                                                                                                 Bertram




                                                                                                                                     Page 6 of 6
